UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-8


JODY LEE MILES,

                    Petitioner - Appellant,

             v.

SIMON WAINWRIGHT, Warden, MCAC,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:07-cv-02135-CCB)


Submitted: October 9, 2020                                    Decided: October 29, 2020


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert W. Biddle, NATHANS & BIDDLE, LLP, Baltimore, Maryland; Erika Alsid Short,
CHASON, ROSNER, LEARY & MARSHALL, LLC, Towson, Maryland, for Appellant.
Brian E. Frosh, Attorney General, Ryan R. Dietrich, Assistant Attorney General, Daniel J.
Jawor, Assistant Attorney General, Jer Welter, Assistant Attorney General, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jody Lee Miles seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition for a writ of habeas corpus. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A).

A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” Id. § 2253(c)(2).

       When the district court denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists could find the district court’s assessment of the

constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773–74 (2017).

When the district court denies relief on procedural grounds, the prisoner must demonstrate

both that the dispositive procedural ruling is debatable and that the motion states a

debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134,

140–41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Miles has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2